                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DEREK QUINN,                             )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      ) CIVIL ACTION NO. 19-289-CG-MU
                                         )
DEUTSCHE BANK NATIONAL                   )
TRUST COMPANY, etc.,                     )
                                         )
       Defendants.                       )

                                  JUDGMENT

      In accordance with the Court’s order entered this date, granting Defendant’s

Motion for Judgment on the Pleadings and denying Plaintiff’s Motion for Relief from

Judgment, it is hereby ORDERED, ADJUDGED, and DECREED that judgment

is entered in favor of Defendant, DEUTSCHE BANK NATIONAL TRUST

COMPANY, and against Plaintiff, DEREK QUINN, and this case is hereby

DISMISSED WITH PREJUDICE.

      DONE and ORDERED this 7th day of October, 2019.



                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
